                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

JESSIE LEE WASHINGTON,                     §
#901757,                                   §
                                           §
      Plaintiff,                           §
                                           §       Case No. 6:19-cv-321-JDK-JDL
v.                                         §
                                           §
BRYANT COLLIER,                            §
                                           §
      Defendant.                           §

          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff Jessie Lee Washington, an inmate confined at the Texas Department

of Criminal Justice’s Polunsky Unit, proceeding pro se and seeking to proceed in

forma pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983 alleging

violations of his constitutional rights.   The case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636 for findings of fact,

conclusions of law, and recommendations for the disposition of the case.

      On October 14, 2019, Judge Love issued a Report and Recommendation (Docket

No. 3), recommending that the Court reject Plaintiff’s request to proceed in forma

pauperis and dismiss this case with prejudice for purposes of proceeding in forma

pauperis pursuant to 28 U.S.C. § 1915(g).      Specifically, Judge Love found that

Plaintiff Washington has accumulated at least three strikes under the Prison

Litigation Reform Act (PLRA), he failed to show imminent danger, and the Fifth

Circuit has sanctioned him. The Fifth Circuit has barred Plaintiff Washington from




                                           1
filing any pro se, in forma pauperis civil actions there or in any court within its

jurisdiction without advance written permission from the forum court. Plaintiff

Washington did not seek permission to file this lawsuit. The Clerk of Court mailed a

copy of the Report and Recommendation to Plaintiff Washington, which he received

on October 23, 2019 (Docket No. 4).

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Plaintiff Washington has not filed

objections in the prescribed period. The Court therefore reviews the Magistrate

Judge’s findings for clear error or abuse of discretion and reviews his legal conclusions

to determine whether they are contrary to law. See United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no

objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendations, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 3) as the findings of this Court.




                                           2
      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 3) be ADOPTED and that the above-styled civil action be DISMISSED

WITH PREJUDICE for purposes of an in forma pauperis proceeding under 28

U.S.C. § 1915(g) and pursuant to the Fifth Circuit’s sanctions. All pending motions

are DENIED as MOOT.

      So ORDERED and SIGNED this 14th day of November, 2019.



                                         ___________________________________
                                         JEREMY D. KERNODLE
                                         UNITED STATES DISTRICT JUDGE




                                        3
